PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Goyeneche, Sergio, F.
Application No. 15/881,084
Filed: 26 Jan 2018
For: Direct Connecting Gun Assemblies for Drilling Well Perforations

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed February 28, 2022, in view of the submission of the Statement of Delay Due to COVID-19 Outbreak on June 17, 2020, and resubmitted on February 28, 2022, which is being treated as: (1) a feeless petition to withdraw holding of abandonment under 37 CFR 1.181; (2) a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a); and (3) a request for waiver of the petition fee set forth in 37 CFR 1.17(m).
 
In accordance with section 12004 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), the USPTO has extended the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. For small and micro entities, pursuant to the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, a reply to an Office action due between March 27, 2020 and June 30, 2020 (inclusive) will be considered timely if filed on or before July 1, 2020, including available extensions of time, provided that the reply is accompanied by a statement that the delay in filing was due to the COVID-19 outbreak as set forth in section (I)(1)(b) of the April 28, 2020 CARES Act notice.1 Furthermore, the USPTO provides relief for all entities in the form of a waiver of the 37 CFR 1.17(m) petition fee for filing a petition under 37 CFR 1.137(a) for the revival of applications that became abandoned on or before June 30, 2020, with a statement that the delay in filing or payment was due to the COVID-19 outbreak as set forth in section (I)(1)(b) of the April 28, 2020 CARES Act notice.
PETITION TO WITHDRAW HOLDING OF ABANDONMENT UNDER 37 CFR 1.181

The three-month shortened statutory period for response to the non-final Office action mailed on November 29, 2019, fell on Monday, March 2, 2020, before the March 27, 2020 through June 30, 2020 (inclusive) relief period for small and micro entities under the CARES Act Notice. Applicant needed to pay a one-month extension of time fee at the time of filing the reply on June 17, 2020, to get into the relief period and for the Office to consider the response timely filed. 

The record shows applicant did not pay, nor submit an authorization to charge a deposit account, for the required one-month extension of time fee to extend the response period to Monday, March 30, 2020, to fall within the March 27, 2020 through June 30, 2020 (inclusive) relief period for small and micro entities under the CARES Act Notice. Therefore, applicant is not entitled to the relief provided under the CARES Act Notice to extend the time to file the reply to the non-final Office action of November 29, 2019, to July 1, 2020.

If an applicant fails to reply within the period provided (including extensions of time under 37 CFR 1.136(a)), the application shall be regarded as abandoned. Here, applicant has not met the requirements under the CARES Act Notice extending the reply period to July 1, 2020. Without the submission of the necessary one-month extension of time fee with the reply on June 17, 2020, or an authorization to charge a deposit account, the reply of June 17, 2020, is considered untimely filed. Consequently, the application became abandoned on Tuesday, March 3, 2020, for failure to file a timely reply to the non-final Office action mailed on November 29, 2019.

The petition to withdraw holding of abandonment is DISMISSED.


REQUEST FOR WAIVER OF PETITION FEE DUE TO COVID-19 OUTBREAK 

Applicant is not entitled to waiver of the petition fee set forth in 37 CFR 1.17(m). By Notice entitled “June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees” dated June 29, 2020, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, applicant filed the present petition under 37 CFR 1.137(a) on February 28, 2022, after the time limit set in the June 2020 notice. 

The request for waiver of the petition fee under 37 CFR 1.17(m) is DISMISSED.


PETITION FOR REVIVAL UNDER 37 CFR 1.137(A)

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3).

The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Of particular relevance are details regarding the cause of applicant’s failure to timely file the required reply that resulted in abandonment, when the abandonment was discovered, and the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates and identify responsible parties where appropriate. The mere submission of a STATEMENT OF DELAY DUE TO COVID-19 OUTBREAK does not support a conclusion that the entire period of delay from the filing of a timely reply until the submission of the petition under 37 CFR 1.137(a) is unintentional.

See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time are permitted under 37 CFR 1.136(a). No additional petition fee is required. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form – PTO/SB/64. No additional petition fee is necessary. This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter may be submitted by one of the following means:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web2

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 The Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees dated April 28, 2020, stated:
        
        (b) A delay in filing or payment is due to the COVID-19 outbreak for the purposes of this notice if a practitioner, applicant, patent owner, petitioner, third-party requester, inventor, or other person associated with the filing or fee was personally affected by the COVID- 19 outbreak, including, without limitation, through office closures, cash flow interruptions, inaccessibility of files or other materials, travel delays, personal or family illness, or similar circumstances, such that the outbreak materially interfered with timely filing or payment.
        2 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)